DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has overcome the interpretation of certain claim limitations as “means plus function” under 35 U.S.C. 112(f).  Furthermore, the amendment has overcome the rejection of claims 1-8 under 35 U.S.C. 112(b) based on such an interpretation.
Regarding the art rejections, applicant argues that neither Williams nor Tanaka specifically discloses the limitation of “adjusting a gain of the sound signals based on a position of a display area in a frame”.  Applicant appears to be separately arguing the reference rather than the combination of Williams and Tanaka.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Williams clearly discloses processing the outputs of the microphones in accordance with a selected region in the omnidirectional image (See pages 14-15).  While Tanaka discloses modifying a gain of the outputs of a plurality of microphones depending upon the direction the image capturing device is facing (see paragraph 0036, where a position correction quantity, P, is applied to the audio signals from each microphone; the position correction quantity can be considered a gain). It is noted that applicant has extensively amended the claim language.  See the new grounds of rejection on the following pages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (U.S. Publ. No. 2020/0192099) in view of Williams et al. (WIPO Publ. No. 2017/149124 A1) and further in view of Tanaka (Japanese Publ. No. 2007143052 A).
Regarding claim 1, Byun discloses camera and display device for correcting for shake of a selected portion of an omnidirectional image.  More specifically and as it relates to the applicant’s claims, Byun discloses an image pickup control device (control unit, 230; see paragraph 0077) comprising circuitry (Byun discloses that the control unit, 230, may be a hardware processor including circuitry; see paragraphs 0077 and 0135) configured to: receive a plurality of frames from an image pickup element of an image pickup device (see paragraph 0047 where the capture unit, 110, may be a CCD or CMOS sensor; also see paragraph 0102 where the camera may be integrated with the display device, 200; also see paragraphs 0081-0082 where a plurality of frames are input to the control unit, 230; and the movement determination module, 233); control selection of a display area (FOV, 930) of a frame of the plurality of frames (see paragraphs 0091-0093 where input from a user is used to select a FOV for each frame); detect a motion of the image pickup device (see paragraph 0081 where motion is detected based on temporally continuous frames; also see paragraph 0102 where the camera may be integrated with the display device); and updating a position of the selected display area (FOV, 930) in the frame based on the detected motion of the image pickup device (see paragraph 0082 where based on the motion the positon of the FOV is updated).

Furthermore, neither Byun nor Williams specifically discloses processing the audio signals by adjusting a gain of the audio signals.  Tanaka, on the other hand, discloses that it is well known in the art to adjust gain of a plurality of audio signals to account for a direction of a field of view.  More specifically, Tanaka discloses a camera (recording equipment, 10; see paragraph 0015 of the provided translation) having an image sensor (imaging part, 12; see paragraph 0016 of the provided translation).  The camera is capable of determining a direction in which it is facing and outputting a localized audio signal based on the output of a plurality of microphones (20a-20d; see paragraph 0019 of the provided translation).  See paragraphs 0027-0028 of the provided translation where the audio signal is processed based on the output of the shake detector (14).  Furthermore, Tanaka discloses that this feature allows a camera that may be panning to output the correct audio signal.  See paragraphs 0006-0007 and 0010-0012 of the provided translation.  Tanaka further discloses that a normal position correction quantity (P) is applied to each channel of the audio signals to account for a change in field of view (see paragraph 0028).  See paragraphs 0030-0037.  Since this normal position correction quantity is applied directed to the audio signals and is used to adjust the signal, it can be interpreted as a gain.  One of ordinary skill in the art would recognize that the application of a gain to the audio signal is easier method of modifying the output audio signal than using the more complex processing required for the ambisonic microphone array outputs of Williams.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the gain of the output audio 
As for claim 3, Byun discloses correcting a distortion of an image signal of the updated display area.  See paragraph 0115 where the processor spreads the spherical omnidirectional image to generate a planar omnidirectional image.  This step inherently corrects distortion of the image signal and furthermore, inherently corrects distortion of the updated display area (as well as all areas of the image). Williams discloses that fisheye lens cameras commonly allow for the processing of image to reduce distortion of the image signal.  See page 1, lines 24-30 and page 8, lines 13-15.
Regarding claim 4, Williams discloses that the image pickup element outputs the image signal captured through a fisheye lens (17 or 48; see column 6, line 9 and column 7, lines 14-15).
With regard to claim 6, Byun discloses receiving motion information of the image pickup device from a sensor and detecting motion thereof (sensor unit, 120; see paragraph 0048).  Additionally, Tanaka discloses the ability to receiving motion information from a sensor and detecting motion thereof (gyroscope; see paragraph 0017).
As for claim 7, Byun discloses receiving an image signal from the image pickup device, generating a motion vector based on the image signal; and detecting motion based on the generated motion vector.  See paragraphs 0081-0082 and 0091 where an amount of motion is determined from the image signal and a motion vector (“a” and “b”) are generated to represent the motion.
With regard to claim 8
Claim 9 is considered a method claim substantially corresponding to claim 1.  Please see the discussion of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        December 6, 2021